NOT FOR PUBLICATION                     FILED
                                                                             MAY 9 2016
                       UNITED STATES COURT OF APPEALS
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                               FOR THE NINTH CIRCUIT



    TERRY WORLEY,                                    No.      14-35241

           Plaintiff - Appellant,                    D.C. No. 6:13-cv-02104-AA

      v.
                                                     MEMORANDUM*
    PITE DUNCAN, LLP; PNC BANK, N.A.,
    DBA PNC Mortgage,

           Defendants - Appellees.

                      Appeal from the United States District Court
                               for the District of Oregon
                        Ann L. Aiken, Chief Judge, Presiding

                                    Submitted May 5, 2016**
                                       Portland, Oregon

Before: TALLMAN and HURWITZ, Circuit Judges and BATTAGLIA, *** District
Judge.


*
      This disposition is not appropriate for publication and is not precedent except
as provided by Ninth Circuit Rule 36-3.

**
       The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

***
       The Honorable Anthony J. Battaglia, District Judge for the U.S. District Court
for the Southern District of California, sitting by designation.
      Terry Worley appeals the district court’s dismissal of her complaint for failure

to state a claim against Pite Duncan, LLP (“Pite Duncan”) and PNC Bank, N.A.

(“PNC”). The complaint asserted claims under the Fair Debt Collection Practices

Act (“FDCPA”), 15 U.S.C. § 1692 et seq., and Oregon law. We have jurisdiction

under 28 U.S.C. § 1291 and affirm.

      1.     Worley argues that there were four inaccuracies in a payoff letter

prepared by Pite Duncan in connection with a loan serviced by PNC: the stated

principal, the amount of interest, Pite Duncan’s attorneys’ fees, and a

“Recording/Reconveyance” fee. Only the attorneys’ fees claim was raised below;

the others are therefore waived. See Ramirez v. County of San Bernardino, 806 F.3d
1002, 1008 (9th Cir. 2015) (“We generally do not consider arguments raised for the

first time on appeal.”).

      2.     The district court correctly dismissed Worley’s attorneys’ fees claim.

Although the complaint claimed that Worley owed Pite Duncan no fees at all, the

loan documents provided for attorneys’ fees in the event of default, and Worley

concedes that she defaulted on the loan, and that the law firm performed work related

to her default.    The district court therefore appropriately concluded that her

attorneys’ fees claim was implausible. See Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).

                                          2
      3.     The district court did not err by failing to sua sponte provide Worley an

opportunity to amend her complaint. “Where a party does not ask the district court

for leave to amend, ‘the request [on appeal] to remand with instructions to permit

amendment comes too late.’” Alaska v. United States, 201 F.3d 1154, 1163-64 (9th

Cir. 2000) (brackets in original) (quoting Jackson v. Am. Bar Ass’n, 538 F.2d 829,

833 (9th Cir. 1976)). Moreover, Worley does not explain how she would remedy

the pleading’s defects, merely stating in her opening brief that an amended complaint

“would more clearly outline the facts of the case that are necessary to prove Pite

Duncan’s violations under the FDCPA.”

      AFFIRMED.




                                          3